TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 11, 2018



                                     NO. 03-18-00090-CV


                        Capital Surgeons Group, P.L.L.C., Appellant

                                                v.

                                Bridget M. Brady, M.D., Appellee


            APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
            DISMISSED ON JOINT MOTION—OPINION BY JUSTICE GOODWIN



This is an appeal from the interlocutory order signed by the district court on January 24, 2018.

The parties have filed a joint motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall bear its own costs relating to this appeal, both in this

Court and in the court below.